Citation Nr: 1236602	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  09-25 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for exostosis of the upper left fibula, medial anterior surface.

2.  Entitlement to service connection for lumbar spondylosis with disc displacement secondary to exostosis of the upper left fibula, medial anterior surface.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel



INTRODUCTION

The Veteran had active service from March 1963 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.


FINDINGS OF FACT

1.  In a March 2012 written statement, the Veteran withdrew his appeal of entitlement to service connection for exostosis of the upper left fibula, medial anterior surface, medial anterior surface.

2.  In a March 2012 written statement, the Veteran withdrew his appeal of entitlement to service connection for lumbar spondylosis with disc displacement, secondary to exostosis of the upper left fibula, medial anterior surface.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for exostosis of the upper left fibula, medial anterior surface, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of the appeal of entitlement to service connection for lumbar spondylosis with disc displacement secondary to exostosis of the upper left fibula, medial anterior surface, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant withdrew this appeal in a March 2012 statement, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the issue of entitlement to service connection exostosis of the upper left fibula, medial anterior surface, is dismissed.

The appeal as to the issue of entitlement to service connection for lumbar spondylosis with disc displacement, secondary to exostosis of the upper left fibula, medial anterior surface, is dismissed.




____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


